Name: COMMISSION REGULATION (EC) No 2666/95 of 16 November 1995 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 2491/95 can be met
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  means of agricultural production
 Date Published: nan

 No L 274/14 EN Official Journal of the European Communities 17. 11 . 95 COMMISSION REGULATION (EC) No 2666/95 of 16 November 1995 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 2491/95 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EC) No 2491 /95 of 25 October 1995 introducing additional management measures for imports of certain bovine animals for the second half of 1995 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (4) of Regulation (EC) No 2491 /95 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports at the full levy during 1992, 1993 and 1994 ; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (3) is to be made in proportion to the quar tities applied for ; whereas since Article 1 Every application for an import licence lodged in accordance with Regulation (EC) No 2491 /95 shall be granted to the following extent : (a) for importers covered by (a) in Article 2 (3) of Regula ­ tion (EC) No 2491 /95, 2,282 % of the quantity imported in 1992, 1993 and 1994 ; (b) for importers covered by (b) in Article 2 (3) of Regula ­ tion (EC) No 2491 /95, 0,183 % of the quantity applied for. Article 2 This Regulation shall enter into force on 17 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 256, 26. 10 . 1995, p. 36 .